 

IN THE UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF MoNTANA JA" 18 Z'"gc t
i ` t our
BILLINGS DIVIsIoN Cig§t#ctsoof mm
B‘\Mings

GINGER KATHRENS, and THE
CLOUD FOUNDATION, CV 18-00125-BLG-SPW

Plaintiffs,
ORDER
Vs. '

RYAN ZINKE, Secretary Department
of the Interior, et al.,

Defendants.

 

 

This matter is before the Court on Plaintiffs’ Unopposed Motion to Hold in
Abeyance Plaintiffs’ Motion for an Award of Attorneys’ Fees and Costs (Doc 28).
Upon consideration of the unopposed motion, and the entire record in this case,

IT IS HEREBY ()RDERED that Plaintiffs’ motion (Doc. 28) is
GRANTED.

IT IS FURTHER ORDERED that Plaintiffs’ Motion for an Award of
Attorneys’ Fees and Costs (Doc. 27) shall be held in abeyance until thirty days
after the partial F ederal GoVernment shut-down ceases to be in effect. At the end
of that thirty (3 0) day period, the parties shall inform the Court of the status of their

efforts to reach a settlement of this matter, and, if they have not been able to reach

such a settlement, their proposal for further proceedings on the Motion for Award
of Attorneys’ Fees and Costs.
The Clerk of Court is directed to notify counsel of the making of this Order.

WLL/
DATED this f 8 day of January, 2019.

/ sUSAN P. WATTERS
United States District Judg,e

